Citation Nr: 1519901	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a compensable evaluation for service-connected traumatic brain injury (TBI).

2. Entitlement to a compensable evaluation for service-connected posttraumatic headaches.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a psychiatric disorder, to include depression (also previously claimed as to include memory loss and chronic sleep impairment).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that a remand is necessary for further evidentiary development to obtain new examinations and medical opinions.  

Veteran asserts that his service-connected TBI and headaches have increased in severity since his last VA examinations in April 2013.  The Board notes that the April 2013 VA examination for TBI relied on neuropsychological testing from the previous VA examination in August 2011.  A new VA examination assessing the current level of severity for the TBI and headaches should be ordered.

For the issue of service connection for a bilateral knee disability, the Board notes that the August 2011 VA examiner, in rendering a negative nexus opinion, did not address the Veteran's contentions involving his knee injuries in service carrying out his service duties.  As such, a new examination and medical opinion considering the Veteran's contentions should be ordered.


Finally, regarding service connection for a psychiatric disorder, to include depression, the Board observes that this issue is intertwined with the development ordered for the TBI.  In this regard, the record is unclear as to whether the underlying symptomatology of memory loss and sleep impairment are attributable to the service-connected TBI or whether they are symptoms associated with a psychiatric disability.  The neurologist for the TBI consult in August 2011 indicated that the Veteran may have a mild memory problem that is probably related to the TBI but also a problem with a mood disorder "which [he] cannot attribute to TBI."  The associated psychological evaluation in August 2011 reveals that the Veteran's attention and memory problems may not be related to his TBI, but that poor sleep may be due to the depression symptoms.  Moreover, the April 2013 VA examiner seems to have provided conflicting results.  In addressing the residuals of TBI on the examination report (e.g., subjective symptoms or any mental, physical or neurological conditions or residuals attributable to TBI), the examiner checked "headaches" and "mental disorder."  However, it was noted in the examination report that the irritability, short term memory and attention problems are at least as likely as not due to depressive disorder which is "not as least as likely" due to his history of TBI.  Accordingly, a clarifying medical opinion regarding service connection for a psychiatric disorder should be ordered.  

Prior to obtaining examinations, any outstanding treatment records should be obtained.  See March 2012 Notice of Disagreement.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Mason City VA medical facility referable to the treatment of headaches.  See March 2012 Notice of Disagreement.  If there are other outstanding and relevant VA or private treatment records identified by the Veteran, efforts should be made to obtain them.

2. Afford the Veteran an examination to address the current manifestations and severity of the service-connected headaches.  A thorough history and complaints from the Veteran should be obtained that includes the frequency of headaches; whether headaches result in completely prostrating and prolonged attacks; if so, note the frequency of the attacks, and how the attacks affect the Veteran's work, including the amount of time and income lost from work due to headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3. Afford the Veteran an examination to address the current manifestations and severity of the service-connected TBI.  All indicated tests and studies should be accomplished, to include a current neuropsychological evaluation, and the findings then reported in detail.

Based on the psychological evaluation, the VA examiner must render an opinion as to whether a psychiatric disorder, to include depressive disorder, was caused by any incident during the Veteran's service.  The examiner should indicate, with supporting rationale, whether the Veteran's memory and attention problems, irritability, and sleep problems are manifestations of a psychiatric disability or residual symptoms of TBI.

If it is determined that the psychiatric disorder was not caused by the Veteran's service, the VA examiner should render an opinion as to whether that disorder is proximately due to or has been aggravated by a disorder for which service-connection has already been established - stated alternatively, does the Veteran have depressive disorder that is caused or aggravated by his service-connected TBI?

4. Afford the Veteran an examination to ascertain the current nature/manifestations of his right and left knee disabilities, then obtain a medical opinion with respect to the etiology of any knee disorders identified.  

After reviewing the record and examining the Veteran, examiner should provide an opinion as to whether it is at least as likely as not that the current right and left knee disorders are due to an event or incident of the Veteran's service, to include duties that are consistent with his duties as a tank mechanic in service, to include lifting excessively heavy items on a regular basis.  See March 2012 Notice of Disagreement.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




